DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2020 and 3/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, Applicant recites “responsive to determining that the predicted next state matches the actual next state.” It is uncertain as to what specifically is responsive to determining that the predicted next state matches the actual next state. Further amendment and/or clarification is required.
In claim 4, Applicant recites “responsive to determining that the predicted next state does not match the actual next state, accumulating error for the hall sensor.” It is uncertain as to what specifically is responsive to determining that the predicted next state does not match the actual next state, accumulating error for the hall sensor. Further amendment and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 101957515; IDS; English Machine Translation Attached).
In claim 1, Kim discloses a computer-implemented method for predicting a state of a hall sensor (500c) for a motor ([0001-0002]) having a plurality of hall sensors (500a, 500b, 500c) associated therewith, the method comprising: receiving a previous state of the hall sensor (500c); detecting a current state of the hall sensor (500c); and predicting a predicted next state of the hall sensor (500c) based on the previous state of the hall sensor (500c), the current state of the hall sensor (500c), and a direction of a shaft (400) of the motor ([0048-0049; 0065-0068; 0101-0125]).
In claim 2, Kim discloses further comprising comparing the predicted next state with an actual next state of the hall sensor (500c) to determine whether the predicted next state matches the actual next state ([0101-0125]).
In claim 14, Kim discloses a system comprising: a motor ([0001]) comprising a shaft (400); a plurality of hall sensors (500a, 500b, 500c) to measure an electromagnetic field about the shaft (400) of the motor ([0001]); a processing device (200) for executing computer readable instructions stored on a memory (NOTE), the computer readable instructions controlling the processing device (200) to perform operations comprising: detecting a current state of at least one of the plurality of hall sensors (500c); predicting a predicted next state of the at least one of the plurality of hall sensors (500c) based on the current state; and determining whether the at least one of the plurality of hall sensors (500c)is faulty based at least in part on an actual next state and the predicted next state ([0048-0049; 0065-0068; 0101-0125]).
NOTE: The limitation “a processing device for executing computer readable instructions stored on a memory” is an intended use limitation. [I]t has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
In claim 15, Kim discloses wherein it is determined that the at least one of the plurality of hall sensors (500c) is not faulty responsive to determining that the predicted next state and the actual next state are different ([0101-0125]).
In claim 16, Kim discloses wherein the operations further comprise: determining a speed and a position of the shaft (400) of the motor ([0001]) based at least in part on a signal generated by each of the plurality of hall sensors (500a, 500b, 500c; [0048, 0104]).
In claim claim 17, Kim discloses wherein the operations further comprise: responsive to determining that the predicted next state does not match the actual next state, adding an error (via coping unit 130) to an incorrect hall sensor signal and flagging a hall signal responsive to the hall signal exceeding a maximum threshold ([0107-0124]).
In claim 19, Kim discloses wherein the operations further comprise: receiving a previous state of the at least one of the plurality of hall sensors (500c); and predicting the predicted next state of the hall sensor (500c) based on the previous state of the hall sensor (500c), the current state of the hall sensor (500c), and a direction of a shaft (400) of the motor ([0001; 0048; 0104-0125]).
Allowable Subject Matter
Claims 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 5: “A computer-implemented method for detecting a faulty hall sensor for a motor having a plurality of hall sensors associated therewith, the method comprising: receiving a current state of each of the plurality of hall sensors and determine a predicted next state for each of the plurality of hall sensors; determining whether the predicted next state matches an actual next state for each of the plurality of hall sensors; responsive to determining that the predicted next state does not match an actual next state, adding an error to an incorrect hall sensor signal and flagging a hall signal responsive to the hall signal exceeding a maximum threshold; and responsive to determining that the predicted next state does match an actual next state, subtracting the error from a correct hall sensor signal and unflagging the hall signal responsive to the hall signal being below the maximum threshold.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 18: “wherein the operations further comprise: responsive to determining that the predicted next state does match the actual next state, subtracting an error from a correct hall sensor signal and unflagging the hall signal responsive to the hall signal being below a maximum threshold.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petri et al. (US 2021/0096002) teaches operations using a periodic sensor signal to determine an offset register based on consecutive threshold crossings.
Bae et al. (US 10895866) teaches position error correction for motors based on observed values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832